MEMORANDUM OF DECISION.
John A. Decesere appeals from his conviction in Superior Court, Penobscot County, for gross sexual misconduct. 17-A M.R. S.A. § 253. Decesere contends that the minor prosecutrix’s essentially uncorroborated testimony did not present sufficient credible evidence to support his conviction. We have, however, previously held that such testimony, if not contradictory, unreasonable, or incredible, is sufficient to uphold a conviction. State v. Pierce, Me., 438 A.2d 247, 252 (1981); State v. Bessey, Me., 423 A.2d 244, 245 (1980). We cannot say that no finder of fact could have rationally found Decesere guilty. The entry is:
Judgment affirmed.
All concurring.